

117 HR 4877 IH: One Stop Shop for Small Business Compliance Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4877IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Delgado (for himself and Ms. Van Duyne) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to require the Small Business and Agriculture Regulatory Enforcement Ombudsman to create a centralized website for compliance guides, and for other purposes.1.Short titleThis Act may be cited as the One Stop Shop for Small Business Compliance Act of 2021.2.Centralized website for compliance guidesSection 30 of the Small Business Act (15 U.S.C. 657) is amended by adding at the end the following new subsections:(e)Centralized websiteNot later than 6 months after the date of the enactment of this subsection, the Ombudsman shall maintain a publicly available website that includes—(1)hyperlinks to small entity compliance guides described under section 212(a)(1) of the Small Business Regulatory Enforcement Fairness Act of 1996; and(2)with respect to each such small entity compliance guide, the contact information for an individual who can offer assistance to small entities with respect to the rules that are the subject of such guide.(f)Report on agency complianceThe Ombudsman shall include in the annual report required under subsection (b)(2)(C) an assessment of agency compliance with the requirements of section 212 of the Small Business Regulatory Enforcement Fairness Act of 1996 for the year covered by such annual report..